DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to because, Figures 5 and 6, should be of solid black lines. In addition, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Objections
Claims 1-20 are objected to because:
Claim 1, line 5, “the gases” lacks antecedent basis.
Claims 2-11 and 13-20, line 1, “a low-voltage switching device” should be – the low-voltage switching device-. 
Claim 2, line 3, “an open cell metal foam” should be –the open cell metal foam-.
Claim 7, line 3, “an open cell metal foam” should be –the open cell metal foam-.
Claim 8, lines 4-7, “an open cell metal foam” should be –the open cell metal foam-.
Claim 9, line 3, “an open cell metal foam” should be –the open cell metal foam-.
Claim 10, line 3, “an open cell metal foam” should be –the open cell metal foam-.
Claim 16, line 2, “an open cell metal foam” should be –the open cell metal foam-.
Claim 17, lines 2-5, “an open cell metal foam” should be –the open cell metal foam-.
Claim 18, line 2, “a thermal conductivity” should be –the thermal conductivity-.
Claim 19, line 2, “a tensile strength” should be –the tensile strength-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 3, line 4, “preferably greater than” and “more preferably greater than” render the claim indefinite, leaving the scope of the claim unascertainable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al, US 20100170876 [Bach] in view of Rival et al, US 20170278653 [Rival].
Regarding claim 1, Bach discloses (figs. 1-4) an arc chamber (12) comprising an insulating casing (10), having a first and a second lateral walls (15) arear and a front wall (14), that defines an internal space housing a number of arc-breaking plates (30), a top wall (40} of said casing (10) having a discharge opening for venting off the gases from said internal space, said discharge opening being covered by a top cover (16), and a filter (20) made of an open cell metal foam [abs] is positioned at said discharge opening.
Bach is silent on a low voltage-switching device.
Rival discloses (fig.1) an electrical apparatus (2) as a low voltage-switching device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device of Bach with the switching device of Rival, thereby providing a structure rated for 415V and electric currents of intensity exceeding 630A.

Regarding claim 12, Bach and Rival further disclose a low voltage-switching device (para. 0031, Rival) comprising an arc chamber (12).
Regarding claim 15, Bach further discloses where said open cell metal foam (of said filter (20) is provided with a structure having randomly distributed channels [see fig.4].
Regarding claim 16, Bach further discloses where said filter (20) made of an open cell metal foam is interposed between said discharge opening (on, 40) and said top cover (16).
Regarding claim 17, Bach further discloses a perforated sheets (40) positioned between said filter (20) made of an open cell metal foam and said discharge opening a spacer interposed between said perforated sheets (40) and said filter (20) made of an open cell metal foam, said top cover (16) being superimposed onto said filter (20) made of an open cell metal foam.
Claims 3-8, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach and Rival and further in view of Liu et al, CN 105803239 [Liu].
Regarding claim 3, Bach and Rival disclose the claimed invention, but silent on whether said open cell metal foam of said filter has a porosity of greater than 70%, preferably greater than 80 %, more preferably greater than 85%.
Liu discloses a porosity material greater than 70% [para.0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the filter material of Bach with the material taught by Liu, thereby providing a material having high mechanical properties, apertures are small, porosity and permeability are high, thus resulting in heatproof corrosion resistant excellent performance, under harsh conditions.


Regarding claims 5, 14 and 19, Bach and Rival fail to disclose wherein said open cell metal foam of said filter has a tensile strength of greater than 5 MPa, claims 5 and 14; and wherein said open cell metal foam of said filter has a tensile strength of greater than 10 MPa, claim 19.
Liu discloses porous metals material use for gas filtering [para.0004] where an open cell metal foam of a filter has a tensile strength of greater than 5 MPa (30MPa), claim 14; and where an open cell metal foam of a filter has a tensile strength of greater than 10 MPa (30MPa) [para.0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the filter material of Bach with the material taught by Liu, thereby providing a material having high mechanical properties, apertures are small, porosity and permeability are high, thus resulting in heatproof corrosion resistant excellent performance, under harsh conditions.
Regarding claim 6, Bach further discloses where said open cell metal foam of said filter (20) is provided with a structure having randomly distributed channels [see fig.4].
Regarding claim 7, Bach further discloses where said filter (20) made of an open cell metal foam is interposed between said discharge opening (on, 40) and said top cover (16).
Regarding claim 8, Bach further discloses a perforated sheets (40) positioned between said filter (20) made of an open cell metal foam and said discharge opening a spacer interposed between said perforated sheets (40) and said filter (20) made of an open cell metal foam, said top cover (16) being superimposed onto said filter (20) made of an open cell metal foam.
.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bach and Rival and further in view He et al, CN 102129924 [He].
Regarding claims 9 and 10, Bach fails to disclose wherein said filter made of an open cell metal foam is inserted into said top cover, claim 9; and, wherein said filter made of an open cell metal foam is integrally made within said top cover, claim 10.
He discloses (figs. 1-3) a circuit breaker where a filter (21) made of an open cell metal foam is inserted into said top cover (13), claim 9; and, where said filter (21) made of an open cell metal foam is integrally made within said top cover (13), claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Bach with the cover taught by He, thereby providing a unitary construction of the cover assembly, thus reducing the number of components and simplifying the manufacturing process.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bach and Rival and further in view Morel et al, FR 2655770 [Morel].
Regarding claim 11, Bach and Rival disclose the claimed invention, except, wherein said top cover (57) is entirely made with said filter (5+) made of said open cell metal foam.
Morel discloses (figs. 5-8) a low voltage circuit breaker (10) where a top cover (25) entirely made with a filter (29) made of an open cell metal foam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cover structure of Bach with the covering taught by Morel, thereby providing a unitary construction of covering assembly and filtering device, thus reducing the number of components and simplifying the manufacturing process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lammers, Das et al, Afshari et al, An, Rival et al, Rane et al and Shea et al are examples of circuit breaker comprising arc chambers having filtering devices at gas discharge openings, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833